Case 4:20-cv-00980-KPJ Document 37-2 Filed 04/28/21 Page 1 of 2 PageID #: 253




                                            Exhibit A

                              UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

                                                   )
 MORINVILLE,                                       )
                                                   )
                Plaintiff,                         )
                                                   )       Case No. 20-cv-00980-ALM-KPJ
                v.                                 )
                                                   )
 OVERWATCH DIGITAL HEALTH, INC.
                                                   )
 ET. AL,
                                                   )
                Defendants.                        )
                                                   )

                      CONFIDENTIALITY AGREEMENT FOR EXPERT,
                      CONSULTANT OR EMPLOYEES OF ANY PARTY


I hereby affirm that:

         Information, including documents and things, designated as “Confidential Information,”

or “Confidential Attorney Eyes Only Information,” as defined in the Protective Order entered in

the above-captioned action (“Protective Order”), is being provided to me pursuant to the terms

and restrictions of the Protective Order.

       I have been given a copy of and have read the Protective Order.

       I am familiar with the terms of the Protective Order and I agree to comply with and to be

bound by its terms.

       I submit to the jurisdiction of this Court for enforcement of the Protective Order.

       I agree not to use any Confidential Information or Confidential Attorney Eyes Only

Information disclosed to me pursuant to the Protective Order except for purposes of the

above-captioned litigation and not to disclose any of this information to persons other than those



CONFIDENTIALITY AGREEMENT PAGE 1
Case 4:20-cv-00980-KPJ Document 37-2 Filed 04/28/21 Page 2 of 2 PageID #: 254




specifically authorized by the Protective Order, without the express written consent of the party

who designated the information as confidential or by order of the presiding judge.

       I also agree to notify any stenographic, clerical or technical personnel who are required to

assist me of the terms of this Protective Order and of its binding effect on them and me.

       I understand that I am to retain all documents or materials designated as or containing

Confidential Information or Confidential Attorney Eyes Only Information in a secure manner, and

that all such documents and materials are to remain in my personal custody until the completion

of my assigned duties in this matter, whereupon all such documents and materials, including all

copies thereof, and any writings prepared by me containing any Confidential Information or

Confidential Attorney Eyes Only Information are to be returned to counsel who provided me with

such documents and materials.




                                                     _________________________________
                                                                    Signed



                                                     _________________________________
                                                                 Printed Name



                                                     _________________________________
                                                                     Date




CONFIDENTIALITY AGREEMENT PAGE 2
